Exhibit 10-37

ENERGY EAST CORPORATION



2000 Stock Option Plan



2000 STOCK OPTION AWARD AGREEMENT

 

1.         Pursuant to the provisions of the 2000 Stock Option Plan, as it may
be amended from time to time (hereinafter called the "Plan"), of Energy East
Corporation (hereinafter called the "Company"), the Company hereby grants to
_____________________ (hereinafter called the "Optionee"), subject in all
respects to the terms and conditions of the Plan and subject further to the
terms and conditions herein set forth, the right and option to purchase from the
Company all or any part of an aggregate of ______ shares of Common Stock ($.01
Par Value) of the Company at the purchase price of $________ per share
(hereinafter called the "Option"). Capitalized terms not defined herein shall
have the same definitions as in the Plan.

2.         The Option is a Non-Statutory Stock Option and is intended not to
qualify as an Incentive Stock Option under Section 422 of the Code.

3.         Except as otherwise provided herein, the Option will become
exercisable in installments as follows: The Option may be exercised on and after
its grant date of ____________ ("Option Grant Date") in aggregate as to no more
than ____ % of the total number of shares originally optioned, rounded to the
next whole number; on and after ____________in aggregate as to no more than
_____ % of the total number of shares originally optioned, rounded to the next
whole number; and on _______________ as to all optioned shares which have not
previously been exercised. Partial exercises of the Option shall be made only
with respect to whole shares of the Company's Common Stock. In no event may the
Option granted hereunder be exercised after _______________ ("Option Expiration
Date").

4.         In addition to the grant of the Option hereunder, the Optionee is
hereby granted Stock Appreciation Rights in tandem with the Option which entitle
the Optionee to receive from the Company, upon the exercise of such Stock
Appreciation Rights, an amount equal to the excess of the Fair Market Value of a
share of the Company's Common Stock, determined on the date of the exercise,
over the exercise price of the Option. Stock Appreciation Rights shall be
exercisable under the same terms and conditions contained in Article 3 herein
and shall expire on the Option Expiration Date. Upon their exercise, Stock
Appreciation Rights shall be settled in cash. The exercise of Stock Appreciation
Rights granted shall result in the corresponding cancellation of the Option to
the extent of the number of shares of the Company's Common Stock as to which
Stock Appreciation Rights are exercised. The exercise of the Option shall result
in the corresponding cancellation of the Stock Appreciation Rights to the extent
of the number of shares of the Company's Common Stock as to which the Option is
exercised. The Option and the Stock Appreciation Rights are collectively
referred to hereinafter as "Awards".

5.         Neither the Option nor any right hereunder shall be assignable or
transferrable by the Optionee or be subject to any lien, obligation or liability
of the Optionee, except that the Option may be transferred:

(a)    by the Optionee by will or the laws of descent and distribution;

(b)    by the Optionee, with the prior written consent of the committee
administering the Plan ("Committee"), by gift to (i) the Optionee's spouse or a
child or grandchild of the Optionee or of the Optionee's spouse, or (ii) a trust
or an estate in which the Optionee or the Optionee's spouse or a child or
grandchild of the Optionee or of the Optionee's spouse has a substantial
interest; and

(c)    by the Optionee, with the prior written consent of the Committee,
pursuant to a domestic relations order as defined in Section 414 of the Code, or
any successor provision.

In the event of a transfer, the Option shall continue to be subject to all the
terms and conditions contained herein and the Optionee shall remain obligated to
pay to the Company, upon the exercise of the Option by the Optionee's
transferee, amounts sufficient to satisfy any applicable federal, state and
local withholding tax requirements. The Option may not be further transferred by
the Optionee's transferee, except by will or the laws of descent and
distribution. Moreover, the Committee may require a transferee who acquires the
Option pursuant to Subsections (b) or (c) above to furnish to the Company, as a
condition to the issuance of shares upon the exercise of the Option, an
agreement (in such form as the Committee may specify) that is executed by the
transferee and that contains such provisions, including representations and
restrictions as to the transferability of the shares, as are required by the
Committee.

In the event of the termination of the employment of the Optionee, the Option
shall be exercisable by the Optionee's transferee only to the extent specified,
and during the applicable periods set forth, in Section 11 hereof.

A transfer of all or any portion of the Option shall result in the concurrent
transfer of the related tandem Stock Appreciation Rights. Stock Appreciation
Rights may not be transferred by themselves.

6.         Unless otherwise provided by the Committee, the Option, or any
portion thereof, shall be exercised by a written notice (in such form as the
Committee may specify) that is addressed to the Secretary of the Company and
that specifies the number of shares with respect to which it is being exercised
and the total exercise price. The written notice shall be accompanied by the
payment of the exercise price in cash or the equivalent payable to the Company,
or, unless otherwise provided by the Committee, by tendering (either actually or
by delivery of a Committee-approved form attesting to stock ownership)
previously acquired shares of the Company's Common Stock which are owned by the
Optionee (or the Optionee's transferee) and which are not subject to any pledge
or other security interest, or by any combination of the foregoing. With respect
to shares tendered in lieu of the payment of cash or cash equivalents, such
shares shall be valued on the basis of their Fair Market Value on the date of
exercise. Unless otherwise provided by the Committee, an Option shall not be
deemed exercised until the date ("Exercise Date") that both a written notice of
exercise and the payment of the exercise price in the form required herein is
provided to the Company in accordance with the provisions of Section 10 hereof.

The Committee, in its sole discretion, may, in lieu of delivering shares covered
by the exercised Option, settle the exercise of the Option by means of a cash
payment to the Optionee (or the Optionee's transferee) equal to the difference
between the Fair Market Value of the Company's Common Stock determined on the
Exercise Date and the Option Price. The Committee shall at the same time return
to the Optionee (or the Optionee's transferee) any payment for the shares
covered by the Option.

Unless otherwise provided by the Committee, (i) the Stock Appreciation Rights
shall be exercised by delivery of a written notice that is addressed to the
Secretary of the Company and that specifies the number of shares with respect to
which the Stock Appreciation Right is being exercised, and (ii) the Exercise
Date with respect to a Stock Appreciation Right shall be the date the written
notice of exercise of the Stock Appreciation Right is provided to the Company in
accordance with the provisions of Section 10 hereof.

7.         As a condition to the issuance of shares of Common Stock of the
Company under the Option, the Optionee shall remit (or cause to be remitted) to
the Company an amount sufficient to satisfy any applicable federal, state and
local withholding tax requirements. An Optionee may, totally or in part, satisfy
this obligation by electing to have shares withheld (with the consent of the
Optionee's transferee, in the event the Option is exercised by a transferee) or
by delivering other shares having a Fair Market Value equal to the amount
required to be withheld, provided that this election is made in writing on or
prior to the date of the exercise of the Option. The Fair Market Value of any
shares so withheld or delivered shall be determined as of the date the taxes are
required to be withheld.

8.         Except as otherwise provided herein, to the extent that all or any
portion of the exercise price, or taxes incurred in connection with the exercise
of the Option, are paid by the Optionee by surrendering shares of the Company's
Common Stock (or, in the case of the payment of taxes, by the withholding of
shares) then, concurrently with such surrender or withholding, the Optionee
shall be granted as an additional option a replacement option, subject in all
respects to the provisions of the Plan, including but not limited to Article V
thereof. The replacement option, to the extent permissible, shall cover the
number of shares of the Company's Common Stock surrendered to pay the exercise
price plus the number of shares surrendered or withheld to satisfy the
Optionee's tax liability and shall have an exercise price equal to 100% of the
Fair Market Value of the Company's Common Stock determined on the date such
replacement option is granted. The replacement option shall not be exercisable
for six months from the date of its grant and shall expire on the Option
Expiration Date. No replacement option shall be issued after _________________.
Replacement options shall be issued with respect to options which are themselves
replacement options. Notwithstanding the foregoing, neither the surrender of
shares in connection with the exercise of the Option (or a replacement option)
by the Optionee's transferee, nor the surrender or withholding of shares in
connection with the payment of any taxes incurred with respect to such an
exercise, shall result in the grant of a replacement option to any party.

9.         The Company shall, on or as soon as practicable after the date of the
exercise of all or a portion of the Option, deliver to the Optionee (or the
Optionee's transferee) a certificate or certificates for the appropriate number
of shares of the Company's Common Stock (or in the event that the Company is
using a book entry system, make the appropriate book entry). Notwithstanding
anything to the contrary contained in the Plan or this Agreement, the Company
shall not be required to issue shares of Common Stock until all applicable
legal, listing, registration and regulatory requirements or approvals relating
to the issuance have been satisfied or obtained. The shares of the Company's
Common Stock issued upon the exercise of an Option may not be transferred except
in accordance with all applicable federal and state securities laws, rules and
regulations. Certificates issued to transferees of the Optionee may contain
legends reflecting any restrictions on transferability imposed by the Company in
order to comply with such laws, rules and regulations. The Company shall not be
required to register any shares issued to any transferees of the Optionee.

10.       All notices under this Agreement shall be in writing. Notices, other
communications and payments provided for in this Agreement shall be deemed to
have been duly given or made when delivered in person or when mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the Company at the address set forth below or to the Optionee at the address set
forth on the signature page of this Agreement or to such substitute address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon actual
receipt:

Corporate Secretary
Energy East Corporation
Corporate Drive - Kirkwood Industrial Park
Binghamton, New York 13902-5224

 

11.       Termination of Employment.

(a)    In the event that the Optionee ceases to be an employee of any of the
Company and its affiliates by reason of death, retirement, or permanent
disability, the Awards may be exercised by the Optionee or by the Optionee's
legal representative or representatives or by the persons entitled to do so
under the Optionee's will or the laws of descent and distribution, to the extent
the Awards are then otherwise exercisable, during the one-year period following
the date the Optionee ceases to be an employee of any of the Company and its
affiliates, but not after the expiration of such period.

(b)    In the event that the Optionee ceases to be an employee of any of the
Company and its affiliates by reason of termination by any of the Company and
its affiliates of the Optionee's employment for cause (as determined in the sole
discretion of the Committee), the Awards shall expire to the extent that they
are unexercised at the time of such termination of employment.

(c)    In the event that the Optionee ceases to be an employee of any of the
Company and its affiliates for any reason other than death, retirement,
permanent disability or termination of employment by any of the Company and its
affiliates for cause, the Awards shall expire to the extent that they are
unexercised at the time such Optionee ceases to be an employee of any of the
Company and its affiliates unless otherwise determined by the Committee in its
sole discretion.

12.       In the event of any change in the number of outstanding shares of the
Company's Common Stock or the Common Stock price by reason of any stock dividend
or split, recapitalization, merger, consolidation, spin-off, reorganization,
combination, exchange of shares or other similar corporate change, then in any
such event the number and kind of shares subject to the Awards and the exercise
price per share may be appropriately adjusted consistent with such change in
such manner as the Committee in its sole discretion may deem equitable. Any
adjustments made by the Committee shall be conclusive and binding for all
purposes of the Plan.

In the event of the dissolution or complete liquidation of the Company, or upon
a reorganization, merger or consolidation of the Company which results in the
outstanding shares of the Company's Common Stock subject to this Option being
changed into or exchanged for property (including cash), rights or securities
not issued by the Company, or any combination thereof, or the sale of all or
substantially all of the Company's assets to, or the acquisition of shares of
the Company representing more than seventy-five percent (75%) of the voting
power of the stock of the Company then outstanding by, another corporation or
person, the Awards shall terminate, unless provision is made in writing in
connection with such transaction for the assumption of the Awards, or the
substitution for the Awards of an award covering the shares of a successor
employer corporation, or a parent or a subsidiary thereof, with appropriate
adjustments in accordance with the provisions hereinabove as to the number and
kind of shares awarded and their exercise price, in which event the Awards shall
continue in the manner and under the terms so provided.

13.       The Awards shall not confer upon the Optionee any right with respect
to the continuance of employment with any of the Company and its affiliates, nor
shall it affect any right which any of the Company and its affiliates may have
to terminate the employment of the Optionee.

14.       The Optionee (or Optionee's transferee) shall not be entitled to the
rights of a stockholder with respect to any shares of the Company's Common Stock
subject to the Option prior to the date of issuance of a certificate or
certificates for such shares (or in the event that the Company is using a book
entry system, the date the Company makes the appropriate book entry). No
adjustment shall be made for dividends or distributions or other rights with
respect to such shares for which the record date is prior to the date the stock
certificate or certificates are issued (or appropriate book entry is made).

15.       A copy of the Plan has been delivered to the Optionee prior to the
execution hereof and is on file at the Company's corporate offices in Binghamton
and Ithaca, New York.


16.       This Agreement shall be governed by the laws of the State of New York,
other than its conflicts of laws provisions. In the event of an inconsistency
between any term of the Plan and any term of this Agreement, the terms of the
Plan shall govern.

17.       Notwithstanding anything to the contrary contained in any other
Section of this Agreement, the Options and Stock Appreciation Rights granted
hereunder shall become immediately exercisable upon the occurrence of a
Potential Change in Control.

For purposes of this Section 17, the following terms shall have the meanings
indicated below:

(a)    "Beneficial Owner" shall have the meaning defined in Rule 13d-3 of the
Exchange Act.

(b)    A "Change in Control" shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:

(i)  any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 25% or more of the combined voting power of the Company's then
outstanding securities; or

(ii)  during any period of two consecutive years (not including any period prior
to the date of this Agreement), individuals who at the beginning of such period
constitute the Board and any new director (other than a director designated by a
Person who has entered into an agreement with the Company to effect a
transaction described in paragraph (I), (III) or (IV) of this Change in Control
definition or a director whose initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitations of proxies or
consents by or on behalf of a Person other than the Board) whose election by the
Board or nomination for election by the Company's stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

(iii)  the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, at least 75%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than 50% of
the combined voting power of the Company's then outstanding securities; or

(iv)  the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company's assets.

(c)    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(d)    A "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof; however,
a Person shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(e)    A "Potential Change in Control" shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:

(i)  the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;


(ii)  the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(iii)  any Person (x) is or becomes the Beneficial Owner, directly or
indirectly, (y) discloses directly or indirectly to the Company (or publicly) a
plan or intention to become the Beneficial Owner, directly or indirectly, or (z)
makes a filing under the Hart Scott Rodino Antitrust Improvements Act of 1976,
as amended, with respect to securities to become the Beneficial Owner, directly
or indirectly, of securities of the Company representing 9.9% or more of the
combined voting power of the Company's then outstanding securities; or

(iv)  the Committee adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

ENERGY EAST CORPORATION

By:  _____________________________________

                Secretary

Dated:  _______________

 

ACCEPTED AND AGREED TO:

Optionee acknowledges receipt of a copy of the Plan and represents that Optionee
is familiar with the terms and provisions contained therein. Optionee hereby
accepts the Awards subject to all of the terms and provisions of the Plan.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
and interpretations of the Committee as to any questions arising under the Plan,
the Option and the Stock Appreciation Rights.

__________________________